BY ORDER OF
THE COURT:
Upon consideration of the State’s motion for rehearing or certification /acknowledgment of conflict, it is
ORDERED that the motion is granted. The opinion filed on July 2, 1997, is withdrawn, and the attached opinion is substituted therefor.
*584PER CURIAM.
Sherod Dillard' challenges his sentences in three separate cases: two 1992 cases involving revocation of community control (circuit court case numbers 92-1719CF' and 92-2687CF) and a 1995 case involving a new substantive offense (circuit court case number 95-412CF). Dillard argues the trial court erred in using two scoresheets when sentencing him for the 1992 cases and the 1995 case. We affirm the sentences because two scoresheets must be used when sentencing at the same hearing for offenses committed prior to January 1, 1994, and for offenses committed on or after January 1, 1994. See Hale v. State, 698 So.2d 1236 (Fla. 2d DCA March 12, 1997); Allen v. State, 664 So.2d 4 (Fla. 3d DCA 1995); Norris v. State, 659 So.2d 1352 (Fla. 5th DCA 1995).
CAMPBELL, A.C.J., and PATTERSON and QUINCE, JJ., concur.